Citation Nr: 1740022	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied an increased rating for PTSD and entitlement to TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by deficiencies in areas such as work, family relations, and mood due to such symptoms as: suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty maintaining effective relationships; but it has not caused total social and occupational impairment.

2.  The evidence of record does not show that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5103A , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded multiple VA examinations in connection with his claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal. 38 C.F.R. § 4.2 (2015); Barr, 21 Vet. App. 303 (2007).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the several grades of the disability. 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
   
PTSD is evaluated under either the General Rating Formula for Mental Disorders. 38 C.F.R § 4.130, Diagnostic Codes 9201 - 9440 (2016).  Pertinent to this appeal, the General Rating Formula for Mental Disorders rates PTSD as follows:

70 percent:	occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

100 percent: 	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, for the veteran's own occupation, or own name.

38 C.F.R § 4.130, Diagnostic Code 9411 General Rating Formula for Mental Disorders (2016).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Veteran's claim for an increased disability rating  was received on September 6, 2011.  At that time the Veteran was rated as 70 percent disabled due to PTSD with depression.  In the application for increased compensation, the Veteran indicated he last worked sometime shortly after 1991 and that he stopped working due to his service-connected depression and PTSD.  In a December 2011 rating decision, the Veteran was denied an increased disability rating because the medical records did not indicate an increase in the severity of his symptoms.  That rating decision also denied a claim for TDIU because the evidence of record indicated there was no inability to maintain gainful employment due to PTSD.  The Veteran timely appealed, arguing that his PTSD is more severe than currently accounted for by his current 70 percent disability rating and that his disability significantly interferes with his daily life and occupational functioning.  

Thorough the appeal period the Veteran has consistently asserted that his disability interferes with his occupational and social functioning, specifically causing him to self-isolate, display irritable and argumentative behavior, and experience sleep disturbance due to nightmares.  In his July 2012 notice of disagreement, the Veteran stated that he does not engage in car mechanics as a hobby, as stated in the December 2011 rating decision.  Further, the Veteran stated he has no interest in anything but staying home and being alone.  He explained that his wife makes him to bathe, shave, and get a haircut and if not for his wife, he would not do these things as they are of little interest to him.  Additionally, the Veteran notes that he has memory problems and has forgotten names of people he knows and relatives.  At his June 2017 Board hearing the Veteran testified that he dreads going to bed because of the nightmares he experiences.  Further, the Veteran stated that in the past during his nightmares he injured his wife, resulting in the two sleeping separately.  Additionally, the Veteran testified that he has difficulty getting along with his wife and son because he "goes off" when someone says something to him and that he is not able to control this reaction.  

While the Veteran asserts that his symptoms are more disabling than currently accounted for by his 70 percent disability rating, his description of symptoms during treatment and examination, coupled with the objective medical evidence, do not support such an assertion.  

At a July 2011 VA examination, the Veteran was noted to experience crying spells 2-3 times per week (no duration was indicated) and suicidal ideations, but no plan, intent, or prior attempts, and no homicidal ideations.  He reported fair energy levels, poor concentration, decreased interest in activities, poor sleep with nightmares 3-4 times per week, significant irritability and at times an explosive temper.  The examiner noted the Veteran had a good relationship with his wife and son, along with a few friends with whom he engages in limited activities, such as occasional hunting.  Additionally, the Veteran was noted to attend church weekly and enjoy dirt track racing with his son.  The examiner noted the Veteran had no expansive mood, no impulsivity, no pressured speech or increased goal-directed activities, no disturbance of thought, no delusions, no symptoms indicative of panic disorder or agoraphobia, such as panic attacks, and no symptoms indicative of obsessive compulsive disorder, such as obsessive or ritualist  behaviors.  The Veteran was assessed as clean, neatly groomed; casually and appropriately dressed; displaying tense behavior; having unremarkable speech; a constricted affect; a cooperative, attentive, guarded, and avoidant attitude; an anxious, agitated, and dysphoric mood; oriented times three; an unremarkable thought process; with judgment and insight that demonstrated an understanding of his problems and the outcome of his behaviors.  The Veteran experienced intermittent auditory and visual hallucinations, good impulse control with no episodes of violence, and slight to moderate impact on his daily living, with an inability to go shopping.  The Veteran's remote memory was mildly impaired, but recent and immediate memory were normal.  The Veteran was assigned a GAF of 51 "based on moderate symptoms and moderate impairment in social and family role functioning."  The examiner noted the Veteran was experiencing a recent exacerbation of symptoms, possibly secondary to retirement and physical decline.

Also in July 2011, the Veteran participated in mental health treatment.  VA treatment records indicate Veteran re-experienced events from Vietnam in the form of nightmares "on a fairly regular basis" and at times, flashbacks.  The Veteran reported intrusive thoughts about Vietnam daily.  The Veteran reported difficulty getting close to others due to lack of trust and a sense of estrangement from civilians.  Limiting behaviors included avoiding crowds and noises when possible, avoiding any war movie, and loss of interest in activities he used to enjoy.  Additionally, the Veteran reported an average of 4 hours of sleep per night, an easy startle response, irritability, difficulty concentrating, especially when reading, and anxiety in public, particularly at night.  The Veteran was assessed as alert and oriented times three, with good judgment and insight regarding the need for treatment, with a slightly anxious and tearful mood, mildly restricted affect, with appropriate thought content, logical and coherent thought processes, and suicidal ideations with no plan or intent, and no homicidal ideations.  

Similarly, in August 2011, the Veteran was assessed as having good impulse control, judgment, and insight.  His thought processes were logical and goal directed with appropriate content.  His mood was noted as anxious and depressed.  He remained hypervigilant, hyperalert, and isolative-at times by working on cars.  He continued to endorse intrusive memories and flashbacks, and nightmares-now almost nightly.  The Veteran was similarly assessed in October and December 2011.

During 2011, the Veteran did not display persistent or grossly inappropriate symptoms in the areas of functioning or mental status.  The Veteran's symptoms were assessed as mild to moderate.  While the Veteran expressed thoughts of suicide, he did not express a plan or past attempts, and had no homicidal ideations.  Additionally, though the Veteran experienced auditory and visual hallucinations, these were not found to be persistent.  Similarly, explosive behavior was sporadic.  Though the Veteran experienced impairments, he was assessed with more positive and stable symptoms than negative ones, such as good judgment and insight, logical and coherent thought processes, and appropriate thought content, without delusions, panic symptoms, or obsessive, ritualistic behaviors.  

In 2012, the Veteran reported symptoms similar to those reported in 2011.  He experienced difficulty falling and staying asleep, nightmares "most nights," loss of interest in activities, and isolating behaviors.  In April 2012, the Veteran denied homicidal and suicidal ideations and acknowledged improved mood when he is able to do work on cars.  The Veteran was assessed oriented times three, cooperative and attentive, with unremarkable speech, an anxious, stable, and appropriate affect, and goal direct thought processes.  In August 2012, the Veteran reported doing better on Xanax, being less irritable in general, and better sleep with fewer nightmares.  The Veteran was assessed as well-groomed and well nourished; he displayed the full range of affect; his thoughts were well organized; he denied homicidal and suicidal ideations, as well as auditory and visual hallucinations; his recent and remote memory was grossly intact, attention and concentration within normal limits; and his insight and judgment were fair.  In December 2012, the Veteran denied suicidal or homicidal thoughts, as well as auditory and visual hallucinations.  He continued to report sleep difficulty.  The Veteran was assessed as well-groomed; pleasant and cooperative; alert and well oriented to his surroundings; with normal speech, logical and goal directed thoughts; with intact memory and concentration; fair judgment and insight; and affect congruent with an "ok" mood..    

Similar to 2011, in 2012, the Veteran did not display persistent or grossly inappropriate symptoms in areas of functioning or mental status.  The Veteran's symptoms were assessed as mild to moderate.  Notably, the Veteran's thoughts of suicide decreased, and he continued to have no homicidal ideations.  Additionally, the Veteran no longer reported experiencing auditory and visual hallucinations.  He continued to be assessed with more positive and stable symptoms than negative ones, such as appropriate hygiene, intact memory, good judgment and insight, logical and coherent thought processes, and appropriate thought content, without delusions, panic symptoms, or obsessive, ritualistic behaviors.  The Veteran also self-reported improvement in symptoms.  

The Veteran continued to report similar symptoms of inability to sleep, flashbacks, and irritability in 2013.  In March 2013, the Veteran was assessed well groomed, alert and oriented to his surroundings, with normal speech, intact memory and concentration, fair judgment and insight, and affect and mood congruent to "I get ticked off sometimes."  No suicidal ideations, homicidal ideations, auditory or visual hallucinations were reported.   

In June 2013, the Veteran reported increased depression and a feeling that "things were getting worse."  He reported an average of 2-3 hours of sleep for the past month, with difficulty falling asleep at night, but he easily fell asleep during the day.  The Veteran continued to experience nightmares, flashbacks, easy startle response, anxiety in public, and difficulty concentrating.  The Veteran continued to avoid large crowds, loud noises, and self-isolate, but did report attending church once per week.  The Veteran was assessed as oriented times three, appropriately groomed, with unremarkable speech, anxious and stable affect, anxious mood, goal directed thoughts, and no evidence of psychosis. 

In December 2013, the Veteran was afforded a second VA examination.  The examiner noted the Veteran's most recent, November 2013, mental health treatment visit noted the Veteran was stable and he reported his symptoms are better when he stays busy.  Sleep was still difficult.  The VA examiner assessed the Veteran as oriented times four; adequately groomed and dressed; with goal directed and logical speech; mildly constricted affect; with no difficulties in observed memory or concentration, suggesting these were within normal limits.  The Veteran reported experiencing periodic and non-persistent thoughts of escape, but no suicidal or homicidal ideations.

Throughout 2013, the Veteran was consistently assessed as having appropriate hygiene, intact memory and concentration, an absence of suicidal or homicidal ideations, an absence of hallucinations, an absence of delusions, and no impairment in thought processes or communication.  While the Veteran did continue to experience anxious mood and affect, hypervigilance, irritability, and self-isolating behaviors, these symptoms did not rise to the level of gross impairment in  functioning.  The Veteran was still able to attend church on occasion, interact with his wife and son, and maintain good judgment and logical thought processes.  Additionally, there is no indication he engaged in violence, experienced more than intermittent explosive behaviors, or had an inability to adapt to stressful situations.  

In 2014, the Veteran continued to report symptoms consistent with his mental health history.  The Veteran continued to persistently experience flashbacks, nightmares, sleep disturbance, depressed mood, and anxiety.  Similar to 2013, the Veteran continued to be free from homicidal and suicidal ideations, and visual and auditory hallucinations.  In August 2014, the Veteran was assessed as alert and oriented times 3, appropriate grooming and hygiene, logical and goal directed thought processes, intact memory and concentration, and a flat affect consistent with a "not too good" mood.  There was no evidence of paranoia, delusions, suicidal or homicidal ideations, or auditory or visual hallucinations.  However, by September 2014, the Veteran did express a feeling that someone might "shoot him in his sleep" and a feeling that once in a while "somebody is there, but not there."  

Based on the medical evidence of record, the Board finds that a rating in excess of 70 percent is not warranted.  While the Veteran experiences persistent symptoms of sleep disturbance, flashbacks, nightmares, depressed and anxious mood, hypervigilance, and irritability these symptoms do not rise to total occupational and social impairment.  The evidence of record indicates that the Veteran did not experience homicidal ideations.  The evidence also indicates that while the Veteran did experience suicidal ideations, he did not attempt suicide or other self-harmful behaviors.  Rather the record indicates that the Veteran had no plan to self-harm.  Further, the Veteran's suicidal ideations decreased during the appeal period to the point where he denied experiencing them.  Similarly, the evidence of record indicates that the auditory and visual hallucinations experienced by the Veteran also decreased during the appeal period to the point where he denied experiencing them.  The medical evidence indicates that the Veteran was able to continuously perform activities of daily living such as maintenance of personal hygiene, appropriate dress, and taking and ceasing mediations.  The Veteran asserts that his wife made him to complete activities of daily living and that he had no interest in such, however, what is persuasive to the Board's decision is the Veteran's ability to accomplish such tasks, rather than his desire to do so.  The Veteran was also able to perform some social activities, though on a limited basis, such as attending church.  Again, the Veteran asserts a decreased desire to pursue leisure and social activities, however, he did report participating in such activities during treatment and examination visits.  Lastly, the medical evidence demonstrates that the Veteran was consistently oriented to person, place, and time; experienced adequate memory and concentration; experienced logical thought and speech; experienced an absence of delusions and psychosis; and experienced good judgment and insight.  Therefore, the Board finds the Veteran's symptoms are appropriately accounted for by his current 70 percent disability rating and that a higher disability rating in not warranted.  

As noted, a 100 percent rating requires total social and total occupational impairment.  Here, the Veteran has been married for decades and has other, albeit limited, social outlets such as friends and church.  That is the Veteran does not have total, meaning complete, social impairment.  Of note, the 70 percent rating that the Veteran is assigned contemplates an inability to establish and maintain effective relationships.

Accordingly, the Veteran's claim is denied. 

III. Total Disability Based on Individual Unemployability (TDIU).

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.    

As previously stated, the Veteran's claim for TDIU arose from a September 6, 2011 application for an increased disability rating.  At that time the Veteran indicated that he last worked sometime shortly after 1991 and that he stopped working due to his service-connected depression and PTSD.  The Veteran's claim for TDIU was denied in a December 2011 rating decision and the Veteran timely appealed, arguing that his disability significantly interferes with his daily life and occupational functioning.  Additionally, the Veteran submitted statements indicating that he was unable to take a DOT physical due to his PTSD medications and, therefore, unable to return to his previous occupation.  Other statements from the Veteran indicate that he stopped working because he did not want to argue with employers and fellow employees, as well as a need and desire to be alone, behaviors that he attributes to his PTSD.

The Veteran is currently service-connected for PTSD with depression evaluated at 70 percent, effective April 4, 2011.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) are met.  Once the threshold requirement has been satisfied, the pertinent question becomes whether the Veteran's disabilities preclude him from obtaining or maintaining substantially gainful employment.

VA records indicate the Veteran achieved the rank of E-4 and held the position of corporal prior to separation from service.  While in service, the Veteran served as a  quartermaster working in the laundry and as a platoon leader.  After separation from service, the Veteran worked as a heavy equipment tractor trailer driver, did some farming, and some construction work.  

The Veteran's July 2011 VA examination noted average intelligence, but a very low level of education.  The Veteran reported that he sought out jobs that allowed him to work alone and that he was currently mowing lawns for income.  The examiner noted that in the past the Veteran was able to handle driving duties without difficulty, but at times had difficulty with interactions on the start and end of his routes. The examiner concluded that there was not total occupational and social impairment due to PTSD.  The examiner did, however, find deficiencies in judgment, thinking, family relations, work, and mood.  Specifically, the examiner noted that the Veteran exhibits some suspicion and hypervigilance, which may cause him to perceive situations as more threatening than they are in actuality.  Additionally, the examiner noted daily intrusive memories, significant irritability and temper issues, social and emotional isolation impacting his ability to function in family and social activities, sleep disturbance, and chronic depressed mood.

In October 2011, a VA examination addendum was completed based on the July 2011 examination and a review of the Veteran's case file.  The examiner noted the Veteran's employment history was significant for continuous employment until he was eligible for retirement at age 62.  Additionally, past employment afforded the Veteran the opportunity to limit contact with others.  The examiner found that the Veteran was not experiencing a significant decline in functioning, despite his reports of symptom deterioration.  The examiner concluded that the Veteran's PTSD might limit the type of employment that he could maintain, but there is no evidence to conclude that he is completely unable to secure and maintain gainful employment due solely to PTSD.  The examiner noted that the Veteran does have significant irritability, hypervigilance and exaggerated startle, which might make certain types of employment unfeasible.  

The Veteran's December 2013 VA examination indicates that at some point prior to retirement the Veteran owned his own business with a partner; the Veteran worked on trucks and the partner handled the books.  Additionally, the examiner noted reports of part-time work in March 2009, June 2010, March 2011 and July 2011.  The examiner concluded that the Veteran's service-connected mental health issues would have a mild impact on his ability to do physical and sedentary work.  Specifically, the examiner found that the Veteran experiences very mild impairment in performing complex tasks; mild impairment in the ability to sustain concentration to task, persistence, and pace; mildly impaired in the ability to respond appropriately to coworkers, supervisors, and public; mildly impaired in ability to respond appropriately to changes in the work setting; and no impairment in the ability to understand and follow instructions.  The examiner found that none of the impairments would significantly prevent work, and that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation."

One of the Veteran's prior employers, W.K.R., submitted a statement indicating the Veteran worked for him from January 1999 to March 2000.  During that time the Veteran missed at least 60 days of work a year.  Regarding concessions, the employer did not ask Veteran to drive long distances and noted that he missed work "because of his condition and road rage."  The employer noted the Veteran was no longer employed because the company needed someone that could work every day and the Veteran was always sick.  The employer recounted making calls to the Veteran to determine his arrival at the end of a route and the Veteran would respond that he had to stop and sleep.  

Based on the evidence of record, the Board finds TDIU is not warranted.  After weighing all the evidence, the Board finds the greatest probative value in the VA treatment records and examinations.  VA treatment records show no indication of total inability to maintain employment.  In July 2011, shortly before the initial claim for TDIU, a VA examiner found total occupational and social impairment due to PTSD did not exist.  Notably, at this exam the Veteran reported hypervigilance, sleep disturbance, irritability, intrusive memories, and isolation from activities and people.  The severity of these symptoms, however, did not rise to the level of total inability to maintain employment.  By 2012, the Veteran seemed to experience a decrease in PTSD symptoms.  There was no indication of suicidal ideations, hallucinations, or poor memory.  In 2012 the Veteran also self-reported improved symptoms of less irritability, better sleep, and fewer nightmares.  In December 2013, a VA examination indicated that total inability to maintain employment was not indicated.  Further the examiner found the Veteran's PTSD would have only a mild impact on his ability to do physical and sedentary work.  Specifically, the examiner noted occupational and social impact with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran is considered competent to describe symptoms of his service connected disabilities as they are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay person, the Veteran certainly possesses the competency to report what comes to her through his senses, one of which is reporting the occurrence and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of symptoms are found to be credible and are afforded great weight.  Additionally, the Veteran's employer is considered competent to describe observable symptoms and report on incidents where there was first-hand knowledge.  Such reports are afforded great weight.  However, in adjudicating this claim, the Board must assess not only competency of statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran contends that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  However, there is persuasive evidence in the record, in the form of work experience and treatment records, which note that while the Veteran had limitations working, he was not prevented from obtaining or sustaining substantial gainful activity.  Moreover, the Veteran asserts that an increase in his PTSD symptoms have caused an inability to obtain work, however the medical record does not indicate an increase in severity of symptoms.  Throughout the appeal period, the Veteran was consistently found to be oriented times three, to have adequate memory and concentration, to experience logical thought and speech, and to experience good judgment and insight-all of which are important to maintaining occupational and social success.  

If anything, the Veteran experiences improved symptoms since the date of application.  While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected PTSD is sufficient to warrant the assignment of TDIU.  

Although the Veteran's disability produces some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected PTSD.  

Given the Veteran's work experience and the impact he received from his mental disability, the Board cannot say that the Veteran's service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level with the ability to work in a solitary environment as needed.  The totality of the medical evidence of record weighs against finding the Veteran is permanently and totally unemployable.  Accordingly, entitlement to TDIU is not warranted.


ORDER

A rating in excess of 70 percent for PTSD is denied

TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


